EXHIBIT 10.20

BIONEBRASKA, INC.

NON-QUALIFIED STOCK OPTION AGREEMENT

 

          THIS OPTION AGREEMENT is made as of the 1st day of _____________,
2001, between BioNebraska, Inc., a Delaware corporation (the "Company"), and
________________, an employee of the Company (the "Optionee").

          The Company, by affording the Optionee as a ______________ of the
Company an opportunity to purchase shares of its Common Stock (par value of one
cent per share - referred to as the "Common Stock"), as herein­after pro­vided,
deems this grant of Options as furthering the purposes of the 1993 Stock Plan of
the Company, as amended and as approved by its shareholders (the "Plan").

          THEREFORE, the parties hereby agree as follows:

          1.       Grant of Option.  The Company hereby grants to the Optionee
the right and option (hereinafter called the "Option") to purchase from the
Company all or any part of an aggregate amount of ________ shares of the Common
Stock of the Company on the terms and conditions herein set forth.

          2.       Purchase Price.  The purchase price of the shares of the
Common Stock covered by this Option shall be $12.50 per share.

          3.       Term of Option.  The term of the Option shall be for a period
of ten (10) years from the date hereof (the "Option Date"), subject to earlier
termination as hereinafter provided.

          4.       Exercise of Option.  During the first year the Option is
outstanding, it may not be exercised with respect to any of the Shares covered
hereby. Thereafter, subject to the terms and conditions hereof, the Option may
be exercised as follows:

                    (a)      From and after 12 months from the Option Date, the
Option may be exercised as to _____ shares.

                    (b)      From and after 24 months from the Option Date, the
Option may be exercised as to an additional _____ shares.

                    (c)      From and after 36 months from the Option Date, the
Option may be exercised as to an additional _____ shares.

          5.       Change of Control. Upon a Change of Control, each outstanding
Stock Option shall become exercisable in full as to all of the shares covered
thereby without regard to any installment exercise or vesting provisions. For
purposes of this Section 5, the term “Change of Control” means any of the
following:

                    (a)      any “person” (as such term is used in Sections
13(d) and 14 (d) of the Securities Exchange Act of 1934) becomes a “beneficial
owner” (as defined in Rule 13d-3 under the Exchange Act), directly or
indirectly, of securities of the Company representing 50% or more of the
combined voting power of the Company’s then outstanding securities; or

                    (b)      a business combination, following which
shareholders of the Company do not continue to beneficially own at least 50% of
the voting power of the resulting entity or the members of the Company’s Board
of Directors prior to the transaction do not constitute a majority of the
resulting entity’s Board of Directors; or

                    (c)      a liquidation, dissolution, sale or transfer of all
or substantially all of the assets of the Company, and immediately thereafter,
there is no substantial continuity of ownership with respect to the Company and
the entity to which such assets have been transferred.

          The grant of an Option pursuant to the Plan shall not limit in any way
the right or power of the Company to make adjustments, reclassifications,
reorganizations or changes of its capital or business structure or to merge,
exchange or consolidate or to dissolve, liquidate, sell or transfer all or any
part of its business or assets.

          6.       Non-Transferability.  The Option shall not be transferable
otherwise than by will or the laws of descent and distribution in accordance
with the provisions of this Agreement, and the Option may be exercised during
the lifetime of the Optionee, only by the Optionee.

          7.       Death, Disability or Retirement of Optionee. If the
Optionee's employment with the Company shall terminate by reason of death,
Disability or Retirement (as those terms are defined in the Plan), the Option
may be exercised (to the extent that the Optionee shall have been entitled to do
so at the date of termination of employment by reason of death, Disability or
Retirement) by the Optionee, legal representative, or, in the case of death, by
the person to whom the Option is transferred by will or the applicable laws of
descent and distribution at any time within ninety (90) days after the
Optionee's termina­tion of employment, but in no event later than the expiration
of the term specified in Section 3 hereof.

          8.       Other Termination. In the event the employment of the
Optionee shall be terminated for any reason other than death,  Disability or
Retirement, any unexercised Option may be exercised by the Optionee to the
extent it was exercisable at such termination, but may not be exercised after
ninety (90) days of such termination or the expiration of the stated term of the
option, whichever period is the shorter; provided, however, that in the event of
termination for Cause (as that term is defined in the Plan), such Option shall
terminate immediately upon such termination of employment.  So long as the
Optionee shall continue to be an employee of the Company or one or more of its
subsidiaries, the Option shall not be affected by any change of duties or
position.  Nothing in this Option Agreement shall confer upon the Optionee any
right to continue in the employ of the Company or of any of its subsidiaries or
interfere in any way with the right of the Company or any such subsidiary to
terminate the employment of the Optionee at any time.

          9.       Method of Exercising Option.  Subject to the terms and
conditions of this Option Agreement, the Option may be exercised by written
notice to the Company at the princi­pal office of the Company.  Such notice
shall state the election to exercise the Option and the number of shares in
respect of which it is being exercised, and shall be signed by the person so
exercising the Option. Such notice shall be accompanied by pay­ment of the full
purchase price of such shares, which payment shall be made by check or bank
draft payable to the Company, or, in the discretion of the Company, by delivery
of shares of Common Stock of the Company with a fair market value equal to the
purchase price or by a combination of cash and such shares, whose fair market
value shall equal the purchase price.  For purposes of this paragraph, the "fair
market value" of the Common Stock of the Company shall be established in the
manner set forth in the Plan. In the event the Option shall be exercised by any
person other than the Optionee, such notice shall be accompanied by appropriate
proof of such right of such person to exercise the Option.

          10.     Option Plan.  This Option is subject to certain additional
terms and conditions set forth in the Plan pursuant to which this Option has
been issued.  A copy of the Plan is on file with the Treasurer of the Company,
and by acceptance hereof, Optionee agrees to and accepts this Option subject to
the terms of the Plan.  Except as otherwise defined herein, defined terms used
in this Agreement shall have the meaning ascribed thereto in the Plan.

          11.     Disputes.  As a condition of the granting of the Option herein
granted, the Optionee agrees, for the Optionee and the Optionee's personal
representatives, that any dispute or disagree­ment which may arise under or as a
result of or pursuant to this Agreement shall be determined by the Compensation
Committee of the Board of Directors of the Company, or the Board if there is no
such committee, in its sole discretion, and that any interpretation by said
Committee of the terms of this Agreement shall be final, binding and conclusive.

          12.     Binding Effect.  This Agreement shall be binding upon the
heirs, executors, administrators and successors of the parties hereto.

          IN WITNESS WHEREOF, the Company and the Optionee have executed this
Agreement as of the date and year first above written.

 

BIONEBRASKA, INC.         By


--------------------------------------------------------------------------------

  Thomas R. Coolidge   Chairman of the Board and CEO        


--------------------------------------------------------------------------------

  [Name of Optionee]  

 

 